--------------------------------------------------------------------------------

[exhibit10-3x1x1.jpg]

July 8, 2015

RE:     LETTER AGREEMENT ON CONSULTING SERVICES AND OBLIGATIONS

Leatt Corporation (the “Company”) is entering into a certain consulting
agreement with Innovate Services Limited (“Innovate”), dated of even date
herewith (the “Consulting Agreement”), pursuant to which the Company is agreeing
to appoint Innovate to provide certain research and development consulting
services to the Company (the “Services”), subject to the performance of the
Services by Dr. Christopher Leatt, as an employee or consultant of Innovate. The
Company hereby seeks to separately confirm Dr. Leatt’s understanding of, and
agreement with, his specific performance of, and ultimate responsibility for,
the Services, to confirm the termination of Dr. Leatt’s existing employment
agreement with the Company, effective immediately as of the effective date of
the Consulting Agreement, and to confirm Dr. Leatt’s understanding of certain
other duties and obligations to the Company in connection with his continued
role as a Company fiduciary under applicable corporate and securities laws.

In consideration of the mutual covenants contained in this letter agreement
(“Agreement”) and in the Consulting Agreement, and for other good and valuable
consideration the receipt and adequacy of which are hereby acknowledged, Dr.
Leatt and the Company agree as follows:

1.

OBLIGATIONS

Dr. Leatt hereby understands and agrees to fulfill the following obligations
during the term of the Consulting Agreement:

  1.1.

The Services provided for under the Consulting Agreement shall be performed by
Dr. Leatt, and the assignment of, or failure to perform, such duties shall
render the Consulting Agreement null and void; provided, however, that Dr. Leatt
may engage one or more assistants to personally assist him in his specific
performance of the Services to the Company.

        1.2.

Dr. Leatt shall provide the Services to the Company using the degree of care,
skill, diligence and competence expected from a professional in such a field,
working in good faith and in the best commercial interests of the Company; and
shall take all necessary remedial actions and measures to render the Services
satisfactory.

        1.3.

Dr. Leatt hereby agrees that he shall not perform services similar to the
Services provided hereunder for any current or future, direct or indirect
competitor of the Company or any similar company.

        1.4.

Dr. Leatt understands that it is in the best interest of the Company and its
stockholders to retain its current and future employees and hereby agrees that
he shall not solicit any such current or future employees for employment with
the Consultant or any other entity with which he is currently or may become
affiliated.

        1.5.

Dr. Leatt understands and agrees that any and all Intellectual Property
generated in connection with the Services provided under the Consulting
Agreement shall be the sole property of the Company, and that failure to
immediately transfer and/or assign the ownership of any such generated
Intellectual Property to the Company would cause harm to the Company and would
be in contravention of his obligations to the Company referenced herein.


--------------------------------------------------------------------------------


2  |  P a g e


  1.6.

Dr. Leatt understands and agrees that as a principal, director and majority
stockholder of the Company, he remains subject to applicable laws regarding the
duty of fiduciaries in the State of Nevada, the Company's legal domicile, and
subject to rules and regulations regarding the executive officers and directors
of an issuer registered with the United States Securities and Exchange
Commission, such as the Company, including the duty of loyalty with respect to
the Company’s corporate opportunities.


  1.6.1.

Dr. Leatt hereby agrees that he will not contact or solicit any current or
future stockholder of the Company, or any current, future or prospective
investor in the Company in connection with any matter that is not directly
related to the ongoing or future business operations of the Company and/or to
his provision of the Services provided to the Company. Notwithstanding the
foregoing, Dr. Leatt may seek the advance written consent of the Company (which
the Company may provide at its sole discretion) to communicate with certain
investors in connection with any business opportunity which, after due
consideration, the Company has elected to not pursue.

        1.6.2.

Dr. Leatt further agrees that, if in the course of his planned exploration of
other business activities he becomes aware of any business opportunity that
could benefit the Company (a “Corporate Opportunity”), he will immediately
notify the Company of such Corporate Opportunity so that the management of the
Company can make a determination regarding whether pursuit of such Corporate
Opportunity would be in the best interest of the Company and its stockholders.
Dr. Leatt may only take any such Corporate Opportunity for himself or offer it
to third parties where he has obtained a written waiver from the Company based
on its determination that the contemplated opportunity is unrelated to the
commercial goals and objectives of the Company. For the avoidance of doubt, the
obligation to present a Corporate Opportunity to the Company shall apply whether
or not any such business opportunity relates to the then current business
activities of the Company.


  1.7.

Dr. Leatt agrees to dedicate a majority of his time on matters related to
performance of his duties as a director of the Company and to the fulfillment of
his obligations to the Company’s research and development under the Consulting
Agreement. Dr. Leatt further agrees that, should the Board of Directors of the
Company determine, in its sole discretion, that his outside projects and
activities are resulting in a substantial diminution in his performance of the
foregoing duties and obligations, the Board of Directors shall instruct its
Compensation Committee to adjust the amount of the fees payable under the
Consulting Agreement to reflect such diminution.


2.

TERMINATION OF EMPLOYMENT

The Company and each of the undersigned agree to terminate that certain
Employment Agreement, dated as of May 15, 2014, by and between the Company and
Dr. Leatt (the “Employment Agreement”) in its entirety, effective upon the
execution of this Agreement and the consummation of the transactions
contemplated by the Consulting Agreement (the “Termination Date”). As of the
Termination Date, the Employment Agreement shall be deemed in all instances and
for all purposes to be fully and finally surrendered and terminated and of no
further force and effect, and none of the parties thereto will have any further
rights or obligations thereunder except with respect to performance prior to the
Termination Date.

3.

INDEMNIFICATION

Dr. Leatt agrees to indemnify and hold harmless the Company and each of its
officers and directors, against loss or damage to the Company or any third
party, arising out of Dr. Leatt's breach of any of his obligations hereunder.
Specifically, Dr. Leatt shall indemnify the Company against Expenses, judgments,
fines, penalties or amounts paid in settlement, actually and reasonably incurred
by the Company in connection with any Proceeding if the Company acted in good
faith and in a manner the Company reasonably believed to be in the best
interests of the Company and its Stockholders. For the avoidance of doubt, any
breach of this Agreement by Dr. Leatt shall not be deemed to be a breach of the
Company by virtue of his position as a director of the Company. References to
“Expenses” shall mean all direct and indirect costs of any type or nature
whatsoever (including, without limitation, any fees and disbursements of the
Company’s counsel, accountants and other experts and other out-of-pocket costs)
actually and reasonably incurred by the Company in connection with the
investigation, preparation, defense or appeal of a Proceeding; provided,
however, that Expenses shall not include judgments, fines, penalties or amounts
paid in settlement of a Proceeding. References to a “Proceeding” shall mean any
threatened, pending or completed action or proceeding, whether civil, criminal,
administrative or investigative (including any action or investigation brought
by relevant tax authorities, or an action brought by or in the right of the
Company) in which the Company may be or may have been involved as a party or
otherwise, by reason of Dr. Leatt’s breach of the terms and provisions of this
Agreement.

--------------------------------------------------------------------------------


3  |  P a g e


4.

GOVERNING LAW

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Nevada without giving effect to
choice of law principles or conflict of laws provisions thereof. The parties
hereby irrevocably consent and submit to the jurisdiction of the state and
federal courts located in the State of Nevada for all purposes, including the
enforcement of a judgement of an arbitration award resulting from any
arbitration pursuant hereto. Each of the parties hereby waives, and agrees not
to assert against each other, or any successor assignee thereof, by way of a
motion, as a defense, or otherwise, in any such suit, action or proceeding, (1)
any claim that it is not personally subject to the jurisdiction of the
above-named courts or to an arbitration proceeding hereunder, and (ii) to the
extent permitted by applicable law, any claim that such arbitration proceeding
or proceedings relating to the enforcement of an arbitration award is in an
inconvenient forum or that the venue of any such proceeding is improper, or that
judgement upon an arbitration award may not be entered in any such courts. In
the event that any dispute among the parties to this Agreement should result in
litigation, the prevailing party in such dispute shall be entitled to recover
from the losing party all fees, costs and expenses of enforcing any right of
such prevailing party under or with respect to this Agreement, including without
limitation, such reasonable fees and expenses of attorneys and accountants,
which shall include, without limitation, all fees, costs and expenses of
appeals.

5.

GENERAL


  5.1.

This Agreement, together with the separate written agreements referenced herein,
constitutes the entire agreement between the Company and Dr. Leatt in respect of
the subject matter thereof, and no representation by either party, whether made
prior or subsequent to the signing of this Agreement, shall be binding on each
party and its successors-in-title, unless in writing and signed by both parties
hereto.

        5.2.

No variation, alteration or cancellation of this Agreement or any of the terms
thereof, shall be of any force or effect, unless in writing and signed by the
Parties hereto. No waiver or abandonment by either party of any of its rights in
terms of this Agreement shall be binding on that party, unless such waiver or
abandonment is in writing and signed by the waiving party.

        5.3.

Except with respect to the Company’s disclosure obligations as a U.S. public
reporting company, and its disclosures to its advisors and other agents, the
Parties agree to keep the terms of their relationship and the terms and
conditions contained in this Agreement confidential and not to disclose any such
matters to any other person without the prior written consent of the other of
them.


--------------------------------------------------------------------------------


4  |  P a g e


  5.4.

In the event that any of the provisions of this Agreement are found to be
invalid, unlawful, or unenforceable such terms shall be severable from the
remaining terms, which shall continue to be valid and enforceable.

   

 

  5.5.

This Agreement may be executed by facsimile and in multiple counterparts, each
of which shall be considered an original instrument, but all of which shall be
considered one and the same agreement.

[Remainder of Page Left Blank Intentionally]

 

 

 

--------------------------------------------------------------------------------


5  |  P a g e

If this letter correctly states your understanding of our agreement, please
indicate your consent and approval by executing in the blank provided for your
signature below.

Very truly yours,     LEATT CORPORATION     By:  /s/ Sean
Macdonald                         Name: Sean Macdonald Title: Chief Executive
Officer

Agreed to and accepted this 8th day of July, 2015:

DR. CHRISTOPHER LEATT

/s/ Christopher Leatt                          

--------------------------------------------------------------------------------